The present application is being examined under the pre-AIA  first to invent provisions. 

    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16494432
Filing Date: 09/16/2019
Appellant(s): 
 NEC CORPORATION 
 
  



__________________
Sughrue Mion, PLLC
2000 Pennsylvania Avenue, N.W.
Suite 900
Washington, D.C. 20006
UNITED STATES
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/04/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
(2) Ground of rejection
Claims 29-30, 32-34, 36-38 and 40 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Starsinic et al. (US 2019/0124671 A1) in view of OneM2M Technical Report (3GPP_Rel13_IWK TR-0024-V2.0.0).
Starsinic et al. disclose a method and system for resource management for a transfer of background data with the following features: regarding claim 29, a method performed by a policy function, the method comprising: receiving first information comprising a reference identifier (ID) for a background data transfer provided by an Application Function (AF); retrieving policy information for the background data transfer based on the first information, the policy information comprising a Time Window and a location criteria; and sending the Time Window and the location criteria to a User Equipment (UE) (Fig. 2, a diagram of a general approach for resource management for background data transfer, see teachings in [0005-0020] summarized as “a method performed by a policy function, the method comprising: receiving first information comprising a reference identifier (ID) for a background data transfer provided by an Application Function (AF) (i.e. service capability exposure function (SCEF) 102 receives a request from one or more UE(s) via an application server (AS) 202 for transfer of background data to the UE(s), wherein the background data transfer request message contains application information of UE (s) identity for transferring of the background data as per the UE(s) identifier (s)), retrieving policy information for the background data transfer based on the first information, the policy information comprising a Time Window and a location criteria (i.e. the SCEF 102 sends the background data transfer request to the policy and charging rules function (PCRF) 104 including the parameters provided by the AS 202, wherein transfer policy is available with PCRF 104 responsible for the UE which is subject to this background data transfer, and the transfer policy is stored in the subscription profile repository (SPR) 204 together with a transaction reference granting approval of the request, the PCRF 104 queries the SPR 204 for all existing transfer policies which may be equivalent to the request, the PCRF 104 determines, based on information provided by the AS 202 and other information like network policy, congestion level, load status estimation of the required time window and geographic location area information, existing transfer policies one or more recommended time windows for the AS data transfer and then selecting/retrieving a policy for assigning a maximum aggregated bitrate for the set of the UE), and sending the Time Window and the location criteria to a User Equipment (UE) (i.e. the PCRF 104 responds to the SCEF 102 by sending a reference ID identifying the approved grant and a transfer policy offer including recommended time windows and geographic location area information for the background data transfer to the UE)”).

	Starsinic et al. is short of expressly teaching “the policy information comprising a Time Window and a location criteria; and sending the Time Window and the location criteria to a User Equipment (UE)”.
	OneM2M discloses a study of interworking between M2M architecture with the following features: regarding claim 29, the policy information comprising a Time Window and a location criteria; and sending the Time Window and the location criteria to a User Equipment (UE) (Fig. 8.4.2-1, resources management for background data transfer, see teachings in [paragraph 8.4 from 8.4.1 through 8.4.2] summarized as “the policy information comprising a Time Window and a location criteria; and sending the Time Window and the location criteria to a User Equipment (UE) (i.e. management of 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Starsinic et al. by using the features as taught by OneM2M in order to provide a more effective and efficient system that is capable of sending the Time Window and the location criteria to a User Equipment. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 33:
Starsinic et al. (671) disclose a method and system for resource management for a transfer of background data with the following features: regarding claim 33, a method performed by an Application Function (AF), the method comprising: communicating with a policy function; and providing first information comprising a reference identifier (ID) for a method performed by an Application Function (AF), the method comprising: communicating with a policy function and providing first information comprising a reference identifier (ID) for a background data transfer to the policy function (i.e. service capability exposure function (SCEF) 102 receives a request from one or more UE(s) via an application server (AS) 202 for transfer of background data to the UE(s), wherein the background data transfer request message contains application information of UE (s) identity for transferring of the background data as per the UE(s) identifier (s)), wherein policy information for the background data transfer is retrieved by the policy function based on the first information, wherein the policy information comprises a Time Window and a location criteria (i.e. the SCEF 102 sends the background data transfer request to the policy and charging rules function (PCRF) 104 including the parameters provided by the AS 202, wherein transfer policy is available with PCRF 104 responsible for the UE which is subject to this background data transfer, and the transfer policy is stored in the subscription profile repository (SPR) 204 together with a transaction reference granting approval of the request, the PCRF 104 queries the SPR 204 for all existing transfer policies which may be equivalent to the request, the PCRF 104 determines, based on information provided by the AS 202 and other and wherein the Time Window and the location criteria are sent to a User Equipment (UE) by the policy function (i.e. the PCRF 104 responds to the SCEF 102 by sending a reference ID identifying the approved grant and a transfer policy offer including recommended time windows and geographic location area information for the background data transfer to the UE)”).
Starsinic et al. also disclose the following features: regarding claim 34, wherein the first information of the background data transfer is sent by the AF in order to apply a policy for the background data transfer to an existing session (Fig. 2, a diagram of a general approach for resource management for background data transfer, see teachings in [0005-0020] summarized as “AS 202 sends a request for background data transfer for one or set of UEs to the SCEF 102, wherein the background data transfer request message contains application information, traffic information etc., and desires time window for current session”); regarding claim 36, wherein the first information of the background data transfer sent by the AF comprises AF session information (Fig. 2, a diagram of a general approach for resource management for background data transfer, see teachings in [0005-0020] summarized as “the PCRF 104 after determining, based on information provided by the AS 202 and other information for the required time window and sending a first a transfer policy offer including recommended time windows for the background data transfer to the UE”)
location criteria, and wherein the Time Window and the location criteria are sent to a User Equipment (UE) by the policy function”.
	OneM2M discloses a study of interworking between M2M architecture with the following features: regarding claim 33, wherein the policy information comprises a Time Window and a location criteria, and wherein the Time Window and the location criteria are sent to a User Equipment (UE) by the policy function (Fig. 8.4.2-1, resources management for background data transfer, see teachings in [paragraph 8.4 from 8.4.1 through 8.4.2] summarized as “wherein the policy information comprises a Time Window and a location criteria, and wherein the Time Window and the location criteria are sent to a User Equipment (UE) by the policy function (i.e. management of backgound mode traffic, for M2M devices in a cellular network, may result in significant gains for the network by minimizing the number of network connection attempts and time spent in connected radio state, and the network is informed of the parameters for optimizing the background data traffic with a desired time window for the background data with network location/area information to be used for a given request, and when a UE sending a request for background data transfer via SCS/AS (service capability server/application server) to CSE (common service entity) having service capability exposure function (SCEF) which forward the parameters provided by the SCS/AS to PCRF which responds with possible background data policies and a reference ID, the SCEF sends the information for the background data having reference ID, and the time window for the background data with network location/area information to the SCS/AS for sending of the information to the UE through the 3GPP network)”).

Regarding claim 37:
Starsinic et al. (671) disclose a method and system for resource management for a transfer of background data with the following features: regarding claim 37, a method performed by a User Equipment (UE), the method comprising: communicating with an access network node; and receiving a Time Window and a location criteria from a policy function, wherein, the Time Window and the location criteria are comprised in policy information for a background data transfer, retrieved by the policy function based on first information provided by an Application Function (AF), and wherein the first information comprises a reference identifier (ID) for the background data transfer (Fig. 2, a diagram of a general approach for resource management for background data transfer, see teachings in [0005-0020] summarized as “a method performed by a User Equipment (UE), the method comprising: communicating with an access network node (i.e. method performs by a user equipment 402 (fig. 4) with an access network comprising of eNOde and MME 304), and receiving a Time Window and a location criteria from a policy function (i.e. the PCRF 104 responds to the SCEF 102 by sending a reference ID identifying the approved grant and a transfer policy offer including recommended time windows and geographic location area information for the background data transfer to wherein, the Time Window and the location criteria are comprised in policy information for a background data transfer, retrieved by the policy function based on first information provided by an Application Function (AF), and wherein the first information comprises a reference identifier (ID) for the background data transfer (i.e. the SCEF 102 sends the background data transfer request to the policy and charging rules function (PCRF) 104 including the parameters provided by the AS 202, wherein transfer policy is available with PCRF 104 responsible for the UE which is subject to this background data transfer, and the transfer policy is stored in the subscription profile repository (SPR) 204 together with a transaction reference granting approval of the request, the PCRF 104 queries the SPR 204 for all existing transfer policies which may be equivalent to the request, the PCRF 104 determines, based on information provided by the AS 202 and other information like network policy, congestion level, load status estimation of the required time window and geographic location area information, existing transfer policies one or more recommended time windows for the AS data transfer and then selecting/retrieving a policy for assigning a maximum aggregated bitrate for the set of the UE, wherein the PCRF 104 responds to the SCEF 102 by sending a reference ID identifying the approved grant and a transfer policy offer including recommended time windows and geographic location area information for the background data transfer to the UE)”).
Starsinic et al. also disclose the following features: regarding claim 38, wherein the first information of the background data transfer is sent by the AF in order to apply a policy for the background data transfer to an existing session (Fig. 2, a diagram of a general approach for resource management for background data transfer, see 
	Starsinic et al. is short of expressly teaching “receiving a Time Window and a location criteria from a policy function”.
	OneM2M discloses a study of interworking between M2M architecture with the following features: regarding claim 37, receiving a Time Window and a location criteria from a policy function (Fig. 8.4.2-1, resources management for background data transfer, see teachings in [paragraph 8.4 from 8.4.1 through 8.4.2] summarized as “receiving a Time Window and a location criteria from a policy function (i.e. management of backgound mode traffic, for M2M devices in a cellular network, may result in significant gains for the network by minimizing the number of network connection attempts and time spent in connected radio state, and the network is informed of the parameters for optimizing the background data traffic with a desired time window for the background data with network location/area information to be used for a given request, and when a UE sending a request for background data transfer via 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Starsinic et al. by using the features as taught by OneM2M in order to provide a more effective and efficient system that is capable of receiving a Time Window and a location criteria from a policy function. The motivation of using these functions is that it is more cost effective and dynamic.

ii.	Claims 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al. (US 2019/0124671 A1) in view of OneM2M Technical Report (3GPP_Rel13_IWK TR-0024-V2.0.0) as applied to claims 29, 33 and 37 above, and further in view of Giaretta et al. (US 2003/0232614 A1).

Starsinic et al. and OneM2M disclose the claimed limitations as described in paragraph 6 above. Starsinic et al. and OneM2M do not expressly disclose the following features: regarding claim 41, wherein a session is established by the UE based on the policy information; regarding claim 42, wherein a determination concerning whether 
Giaretta et al. disclose systems, methods, and devices for managing background
application events with the following features: regarding claim 41, wherein a session is established by the UE based on the policy information (Fig. 1, shows an exemplary network environment illustrating aspects of a communication management system, see the teachings in [0039-0044 &0081] summarized as “after receiving a policy that may include rules about which applications are allowed to access the radio channels 106, and based on the policy the wireless device 102 establishes the session”); regarding claim 42, wherein a determination concerning whether user data can be transferred, is performed by the UE based on the policy information (Fig. 1, shows an exemplary network environment illustrating aspects of a communication management system, see the teachings in [0039-0044 &0081] summarized as “after receiving a policy that may include rules about which applications are allowed to access the radio channels 106, the wireless device 102 may retrieve communication access policy from the communication management system 108 to know whether to transfer data based on the policy  the session”); regarding claim 43, wherein a session is established by the UE based on the policy information (Fig. 1, shows an exemplary network environment 

(3) Response to Argument
Summary of the Appellants Arguments
a. Independent Claims 29-30, 32-34, 36-38 and 40 are not rendered obvious under 35 U.S.C. §103(a) over Starsinic et al. (US 2019/0124671 A1) in view of OneM2M Technical Report (3GPP_Rell3_IWK TR-0024-V2.0.0) (hereinafter “OneM2M”) do not teach of defining a Time Window and a location criteria; and sending the Time Window and the location criteria to a User Equipment (UE).

Summary of the Examiner Response
b. There is a valid reason to combine OneM2M with Starsinic et al. because both the prior arts teaching a radio communication network and, in particular, to background data transfer provided by a radio communication network to a radio terminal based on a request. Starsinic et al. disclose an interworking Service negotiating a communication schedule with the service capability exposure function (SCEF) on behalf of the UE and 

Examiner’s Detailed Response
a.	The Appellant argues (Pages 9-10): A. “In rejecting claim 29, the Examiner correctly acknowledges that Starsinic fails to disclose “the policy information comprising a Time Window and a location criteria; and sending the Time Window and the location criteria to a User Equipment (UE)”.

b.	The Examiner respectfully disagrees: As regard to the argument “A”, the office action (1) has not acknowledged in the office action that Starsinic fails to disclose “the policy information comprising a Time Window and a location criteria” and “sending the Time Window and the location criteria to a User Equipment (UE)”. Instead the office action states that “Starsinic et al. is short of expressly teaching “the policy information comprising a Time Window and a location criteria; and sending the Time Window and the location criteria to a User Equipment (UE)”, (see page 5 of the office action). In other words, Starsinic et al. is teaching the claimed limitation but not expressly the highlighted portions of the features. And (2) Starsinic discloses the feature” retrieving policy information for the background data transfer based on the first information, the policy information comprising a Time Window and a location criteria”. The prior art teaches that AS 202 will typically contact the PCRF 104 (fig. 2) for the individual UEs to request sponsored connectivity for the background data transfer, the SCEF 102 sends the background data transfer request to the PCRF 104 (policy and charging rules function) 
The prior art also disclose the feature “and sending the Time Window and the location criteria to a User Equipment (UE)” as described on page 6 of the office action. the PCRF 104 responds to the SCEF 102 by sending a reference ID identifying the approved grant and a transfer policy offer including recommended time windows and geographic location area information for the background data transfer to the UE, The SCEF 102 informed the AS 202 of the transfer policy received from the PCEF 102, and same information is sent to the UE from the AS 102.

c.	 The Appellant argues (Page 10): B. “However, the grounds of rejection allege that Clauses 8.4.1 and 8.4.2 of OneM2M remedy the deficient teachings of Starsinic. Appellant respectfully disagrees with the grounds of rejection for at least the following reasons: Clauses 8.4.1 and 8.4.2 of OneM2M merely disclose that the PCRF sends to the SCEF, or to the AS/SCS via the SCEF, the possible transfer policies and a reference ID (OneM2M, Fig. 8.4.2-2, Step 5). However, unlike claim 29, OneM2M is entirely silent with regard to the PCRF sending the possible transfer policies to the UE”.
d.	The Examiner respectfully disagrees: As regard to the argument “B”, the prior art OneM2M teaches the claimed limitation reciting “the policy information comprising a Time Window and a location criteria; and sending the Time Window and the location User Equipment (UE)”. The prior art OneM2M discloses with the help of the figure 8.4.2-1 that the oneM2M system informs the network of the parameters that can be used for optimizing the background data traffic, wherein the parameters may include the expected number of UEs in the set, a desired time window for the transfer and network location/area information. UE, connected via a network to service capability server (SCS) (clause 8.2.1), sending a background data transfer request via SCS to IN-CSE (common service entity) having service capability exposure function (SCEF) which selects any of the available PCRF (policy and charging rules function) and triggers the negotiation for future background data transfer procedure with the PCRF, and, therefore, based on forwarded the parameters by the SCS to SCEF and from SCEF to PCRF, the PCRF responds with possible background data policies and a reference ID as per policy and charging control (PCC) rule (step 3) back to SCEF, and the SCEF sends the information for the background data having reference ID, and the time window for the background data with network location/area information to the SCS (step 4) for sending of the information to the UE through the 3GPP network, and the SCS sends the information to the UE via the network.

e.	 The Appellant argues (Pages 13-14): C. “Specifically, while One¢M2M discloses that the SCS/AS sends a request for background data transfer to the SCEF (see OneM2M, Fig. 8.4.2-1, Step 1), OneM2M does not disclose at all that this request for background data transfer is originated from the UE. Therefore, OneM2M is completely silent with regard to the UE sending a request for background data transfer via the SCS/AS to the CSE having service capability exposure function (SCEF). 

f.	The Examiner respectfully disagrees: As regard to the argument “C”, the appellant remarks “Specifically, while OneM2M discloses that the SCS/AS sends a request for background data transfer to the SCEF (see OneM2M, Fig. 8.4.2-1, Step 1), OneM2M does not disclose at all that this request for background data transfer is originated from the UE. Therefore, OneM2M is completely silent with regard to the UE sending a request for background data transfer via the SCS/AS to the CSE having service capability exposure function (SCEF)”. The argument is invalid because the claimed features do not recite at all that “request for background data transfer is originated from the UE”. The subject matter describing a method performed by a policy function which includes “receiving first information comprising a reference identifier (ID) for a background data transfer provided by an Application Function (AF)”. OneM2M teaches with the help of the figure 8.4.2-1 that SCEF (service capability exposure function) receives background data transfer request from the AS (application server)/SCS (service capability server). Further, with regard to the remark “OneM2M nevertheless does not disclose that the SCS/AS forwards the transfer policies to the UE. Therefore, OneM2M at least fails to disclose “sending the Time Window and the 

g.	 The Appellant argues (Page 14): D. “In view of the similarity between the recitations of claims 33 and 37 and the features discussed above regarding claim 29, Appellant respectfully submits that there are clear errors in the grounds of rejection for claims 33 and 37 for at least reasons similar to those already discussed above”.
h.	The Examiner respectfully disagrees: As regard to argument D, as explained above, the rejection of the independent claim 29 is proper and maintained. Since the independent claims 33 and 37 are similar, their rejection is also proper and maintained. 

i.	 The Appellant argues (Pages 14): E. “here are clear errors in the grounds of rejection for claims 30, 32, 34, 36, 38 and 40-46 at least by virtue of their dependency and by virtue of the additionally recited features therein”.
j.	The Examiner respectfully disagrees: As regard to argument E, since the rejections of the independent claims 29, 33 and 37, as explained above, are proper, the rejections of their dependent claims 30, 32, 34, 36, 38 and 40-46 also have no error.  
	

Respectfully submitted




Conferees


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.